ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
PRELIMINARY OBJECTION

JUDGMENT OF JULY ist, 1952

1952

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE AMBATIELOS

(GRÈCE c. ROYAUME-UNI)
EXCEPTION PRÉLIMINAIRE

ARRÊT DU 1er JUILLET 1952
This Judgment should be cited as follows :

“Ambatielos case (jurisdiction), Judgment of July st, 1952:
IC.J. Reports 1952, p. 28.”

Le présent arrêt doit être cité comme suit :

« Affaire Ambatielos (compétence), Arrêt du
re juillet 1952: C.I. J. Recueil 1952, p. 28.»

 

N° de vente: 89
Sales number

 

 

 
JULY rst, 1952:

 

JUDGMENT

AMBATIELOS CASE
(GREECE v. UNITED KINGDOM)

PRELIMINARY OBJECTION

AFFAIRE AMBATIELOS
(GRECE c. ROYAUME-UNI)

EXCEPTION PRELIMINAIRE

xer JUILLET 1952

ARRET
28

COUR INTERNATIONALE DE JUSTICE

1952
Le rer juillet
ANNÉE 1952 Rôle général

n° 15

1er juillet 1952

AFFAIRE AMBATIELOS
(GRÈCE c. ROYAUME-UNI)
EXCEPTION PRÉLIMINAIRE

Analyse des conclusions des Parties, aux fins de définir les questions
posées à la Cour. — Conditions proposées pour conférer compétence
à la Cour comme commission arbitrale : accord non équivoque des
Parties. —- Effet rétroactif d'un traité en l'absence d'une clause à cet
effet ou d'une raison particulière. — Rapports entre la déclaration du
16 juillet 1926 et le traité de la même date ; preuves extrinsèques et
intrinsèques de la volonté des contractants à cet égard : mêmes signataires,
ratification de l'ensemble par chacun des contractants, enregistrement
de l’ensemble à la Société des Nations, nature de la déclaration comme
clause interprétative. — Possibilité de conflit entre la décision de la
Cour et celle de la commission arbitrale. — Une distinction entre les
réclamations suivant qu'elles sont ou non formulées dans un délai
déterminé n'est pas justifiéé par les termes de la déclaration. —
Interprétation des textes conventionnels qui conduirait à laisser sans
solution certaines catégories de différends : volonté contraire des Parties.

ARRÊT

Présents : M. GUERRERO, Vice-Président, faisant fonction de Prési-
dent en l'affaire; Sir Arnold MCNAIR, Président ;
MM. ALVAREZ, BASDEVANT, HACKWORTH, WINIARSKI,
ZorIcic, KLAESTAD, Bapawi PacHA, MM. Reap, Hsu
Mo, LEvI CARNEIRO, Sir Benegal Rau, M. ARMAND-
Ucon, Juges ; M. SPIROPOULOS, Juge ad hoc; M. HAMBRO,
Greffier.
ARRÊT DU 1% VII 52 (AFFAIRE AMBATIELOS) 29

En l'affaire Ambatielos,

entre

le Royaume-Uni de Grande-Bretagne et d'Irlande du Nord,
représenté par

M. V. J. Evans, jurisconsulte adjoint du ministère des Affaires
étrangères,

comme agent,

assisté par

Sir Eric Beckett, K. C. M. G., Q. C., jurisconsulte du ministère
des Affaires étrangères,

M. D. H. N. Johnson, jurisconsulte adjoint du ministère des
Affaires étrangères,

M. J. E. S. Fawcett, D. S. C., membre du barreau anglais,

comme conseils,

a

le Royaume de Grèce,
représenté par

M. N. G. Lély, envoyé entraordinaire et ministre plénipotentiaire
de S. M. le Roi des Hellénes aux Pays-Bas,

comme agent,
assisté par

le trés honorable sir Hartley Shawcross, Q. C., M. P., ancien
Attorney-General du Royaume-Uni,

M. C. J. Colombos, Q. C., LL. D., membre du barreau anglais,

M. Henri Rolin, professeur de droit international à l’Université
de Bruxelles, ancien président du Sénat belge,

M. Jason Stavropoulos, conseiller juridique du ministère des
Affaires étrangères,

comme conseils,

La Cour,
ainsi composée,

statuant sur l'exception préliminaire du Gouvernement du
Royaume-Uni,

rend l'arrêt suivant :
ARRÊT DU I® VII 52 (AFFAIRE AMBATIELOS) 30

Le 9 avril 1951, le ministre de Grèce aux Pays-Bas, dûment
autorisé par son gouyernement, a déposé au Greffe une requête
introduisant devant la Cour, contre le Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord, une instance relative à une récla-
mation touchant les droits d’un armateur hellène, Nicolas Eustache
Ambatielos, qui aurait subi une perte considérable en conséquence
d'un contrat conclu par lui en 1919 avec le Gouvernement du
Royaume-Uni (représenté par le ministére de la Marine marchande)
pour l’achat de neuf bateaux 4 vapeur alors en construction et en
conséquence de certaines décisions judiciaires rendues contre lui
a ce sujet par les tribunaux anglais.

La requête hellénique se réfère au traité. de commerce et de
navigation entre la Grèce et le Royaume-Uni, signé à Athènes le
Io novembre 1886, ainsi qu’au traité de commerce et de navigation
entre les mêmes Parties contractantes, signé à Londres le 16 juillet
1926, y compris la déclaration. Elle prie la Cour :

«Se déclarer compétente :
Dire et juger...

I. Que la procédure arbitrale visée par le protocole final du
traité de 1886 doit recevoir application en l'espèce ;

2. Qu'il doit être procédé à la constitution de la Commission
arbitrale prévue par ledit protocole, dans un délai raisonnable
qu'il appartiendra a la Cour de fixer ». |

Conformément à l'article 40, paragraphes 2 et 3, du Statut, la
requête a été communiquée au Gouvernement du Royaume-Uni
ainsi qu'aux Etats admis à ester en justice devant la Cour. Elle
a été transmise aussi au Secrétaire général des Nations Unies.

Le mémoire du Gouvernement hellénique a été déposé dans le
délai fixé par ordonnance du 18 mai 1951 puis prorogé par
ordonnance du 30 juillet 1951. I] énonce les conclusions suivantes :

«…. le Gouvernement hellénique demande à la Cour de dire et
juger :

1) Que le Gouvernement du Royaume-Uni est tenu d'accepter
la soumission à l'arbitrage du différend qui sépare actuellement ce
gouvernement et le Gouvernement hellénique et d'exécuter la
sentence qui interviendra ;

2) que la procédure arbitrale organisée par le protocole du
traité de commerce et de navigation gréco-britannique de 1886 ou
alternativement celle du traité de commerce de 1926 doit recevoir
application en l'espèce ;

3) que tout refus de la part du Gouvernement du Royaume-Uni
d'accepter l'arbitrage prévu par lesdits traités constituerait un
déni de justice {affaire de l’Anglo-Iranian Oil Co., ordonnance du
5 juillet 1951 : C. I. J. Recueil 1951, p. 89) ;

4) que le Gouvernement hellénique est en droit de saisir la
Cour du fond du différend existant entre les deux gouvernements

9
ARRÊT DU I‘ VII 52 (AFFAIRE AMBATIELOS) 31

sans même être tenu d’avoir recours au préalable à l'arbitrage
mentionné dans les conclusions 1 et 2 ci-dessus ;

5) à titre subsidiaire, que le Gouvernement du Royaume-Uni
est tenu, en sa qualité de Membre de l'Organisation des Nations
Unies, de se conformer aux dispositions de l’article premier, para-
graphe 1, de la Charte des Nations Unies, dont l’un des buts
principaux est « de réaliser par des moyens pacifiques, conformé-
ment aux principes de la justice et du droit international, l’ajuste-
ment ou le règlement de différends ou de situations de caractère
international », et de l’article 36, paragraphe 3, de la Charte, selon
lequel « les différends d'ordre juridique devraient, d’une manière
générale, être soumis par les parties à la Cour internationale de
Justice ». Il est incontestable que le différend qui met en opposition
le Gouvernement hellénique et le Gouvernement du Royaume-Uni
est un différend d'ordre juridique susceptible de faire l’objet d’un
arrêt de la Cour. »

Le 9 février 1952, dans le délai fixé par ordonnance du 30 juillet
puis prorogé par ordonnances du 9 novembre 1951 et du 16 janvier
1952, le Gouvernement du Royaume-Uni a présenté son contre-
mémoire où, tout en énonçant ses arguments et conclusions sur
le fond de l'affaire, il a contesté la compétence de la Cour et
présenté expressément cette contestation comme une exception
préliminaire au sens de l’article 62 du Règlement. En ce qui
concerne la compétence, le contre-mémoire prie la Cour dire et
juger qu’elle n’est pas compétente

« a) pour connaître d’une demande du Gouvernement hellénique
tendant à ce qu’elle ordonne au Gouvernement du Royaume-
Uni de déférer à l'arbitrage une réclamation du Gouverne-
ment hellénique fondée sur l’article XV ou sur tout autre
article du traité de 1886 ;

ou bien
b) pour statuer elle-même sur le fond d’une telle réclamation »,

et que, de même, elle n’est pas compétente

« a) pour connaître d’une demande du Gouvernement hellénique
tendant à ce qu’elle ordonne au Gouvernement du Royaume-
Uni de déférer à l'arbitrage une réclamation du Gouverne-
ment hellénique pour déni de justice selon les règles géné-
rales du droit international, ou pour enrichissement indi,

ou bien
b) pour statuer elle-même sur le fond d’une telle réclamation. »

Le dépôt de l'exception préliminaire d’incompétence ayant
suspendu la procédure sur le fond, un délai a été fixé par ordonnance
du 14 février 1952 pour la présentation par le Gouvernement
hellénique d’un exposé écrit contenant ses observations et conclu-
sions sur l'exception. D'autre part, les États admis à ester en
justice devant la Cour ont été informés du dépôt de l'exception.

IG
ARRÊT DU If VII 52 (AFFAIRE AMBATIELOS) 32

Les observations et conclusions du Gouvernement hellénique
ont été présentées le 4 avril 1952. Elles contiennent les conclusions
suivantes :

« .... le Gouvernement hellénique demande qu’il plaise à la Cour de
rejeter l'exception d’incompétence présentée par le Gouvernement
britannique et, statuant sur les demandes relatives à la compétence,
formulées dans la requête introductive d'instance et qui sont
précisées ci-après, de bien vouloir :

I. en ordre principal dire pour droit que le Gouvernement du
Royaume-Uni est tenu d’accepter la soumission à la Cour inter-
nationale de Justice siégeant comme cour arbitrale du différend
entre ce gouvernement et le Gouvernement hellénique, et en
conséquence fixer aux Parties les délais pour le dépôt de la
réplique et de la contre-réplique visant le fond du différend ;

2. en ordre subsidiaire autoriser le Gouvernement britannique à
notifier dans le délai d'un mois au Gouvernement hellénique sa
préférence éventuelle pour la soumission du différend à la déci-
sion d'une commission arbitrale comme prévu dans le proto-
cole de 1886, étant entendu que, faute par le Gouvernement
britannique d’avoir exercé cette option dans le délai prescrit,
la procédure au fond sera reprise devant la Cour, dont le Pré-
sident, sur simple requête du Gouvernement hellénique, fixera
les délais pour le dépôt de la réplique et de la contre-réplique ;

3. en ordre plus subsidiaire renvoyer les Parties à la procédure
de la Commission arbitrale prévue par le protocole de 1886 ;

4. en ordre tout à fait subsidiaire et pour le cas où la Cour estime-
rait ne pouvoir se prononcer sur sa compétence avant d’avoir
recueilli de plus amples explications sur le fond, faisant application
de l’article 62 de son Règlement, joindre l'incident au fond. »

Avec le dépôt des observations et conclusions du Gouvernement
hellénique, l’affaire s’est trouvée en état en ce qui concerne l’excep-
tion préliminaire. La Cour comptant sur le siège un juge de la
nationalité d’une des Parties, l’autre Partie — le Gouvernement
hellénique —, se prévalant du droit prévu à l'article 31, para-
graphe 2, du Statut, a désigné pour siéger en qualité de juge ad hoc
M. Jean Spiropoulos, professeur. Le Président de la Cour se
trouvant être le ressortissant d’une des Parties a, pour la présente
affaire, cédé la présidence au Vice-Président, conformément à
l’article 13, paragraphe 1, du Règlement. Des audiences publiques
ont été tenues les 15, 16 et 17 mai, au cours desquelles ont été
entendus : pour le Gouvernement du Royaume-Uni, sir Eric
Beckett, conseil; pour le Gouvernement hellénique, M. Lély,
agent, ainsi que sir Hartley Shawcross et M. Henri Rolin, conseils.

II
ARRÊT DU I* VII 52 (AFFAIRE AMBATIELOS) 33

Les conclusions ci-après ont été présentées lors des plaidoiries :

Au nom du Gouvernement du Royaume-Uni :

« La conclusion expresse du Gouvernement du Royaume-Uni est
que la Cour n’est pas compétente pour connaître de la réclamation
présentée contre le Gouvernement du Royaume-Uni par le Gou-
vernement hellénique au sujet de la manière dont a été traité
M. Ambatielos. »

Au nom du Gouvernement hellénique :
« Revu les conclusions des Parties :

Vu l'article 29 du traité de commerce entre le Royaume-Uni et
la Grèce, signé à Londres le 16 juillet 1926, et pour autant que
de besoin la déclaration du même jour,

Plaise à la Cour : donner acte au Gouvernement hellénique :

1. que les griefs formulés par lui dans son mémoire relativement à
l'inobservation du contrat de vente des navires, à l’enrichisse-
ment indû, à la non-production au procès de certains documents
ignorés de M. Ambatielos et à une mauvaise administration de la
justice (déni de justice séricto sensu) ont tous suivant lui pour
fondement juridique les articles I, X, XV, paragraphe 3, du
traité de commerce et de navigation du 10 novembre 1886, et éga-
lement les articles 1, 3 et 4 du traité du 16 juillet 1926 iden-
tiques ou équivalents aux deux premières dispositions précitées ;

2. que le Gouvernement britannique a par la voix de son conseil
sir Eric Beckett exprimé son accord pour que la Cour exerce les
fonctions arbitrales en cas où elle estimerait avoir compétence
pour déclarer si la demande hellénique doit être soumise à la
procédure arbitrale prévue au protocole annexé au traité de 1886
et où la Cour donnerait une réponse affirmative à cette question.

Ce fait, pour les raisons indiquées dans les observations hellé-
niques et développées par ses conseils ;

se déclarer compétente pour l'examen au fond de la demande hel-
lénique et en conséquence fixer aux Parties les délais pour le dépôt
de la réplique et de la contre-réplique visant le fond du différend ;

subsidiairement, pour le cas où la Cour estimerait ne pouvoir se
prononcer sur sa compétence, sans aborder le fond, faisant applica-
tion de l’article 62 de son Règlement, joindre l'incident au fond. »

12
ARRÊT DU Ie VII 52 (AFFAIRE AMBATIELOS) 34
Les textes conventionnels mentionnés ci-dessus sont les suivants :

Traité de commerce et de navigation du 10 novembre 1886
(traduction)

« Article premier

Il y aura entre les domaines et possesssions des deux Hautes
Parties contractantes liberté réciproque de commerce et de navi-
gation. Les sujets de chacune des deux Parties pourront entrer
librement, avec leurs vaisseaux et cargaisons, dans toutes les
places, ports et rivières des domaines et possessions de l’autre
où des sujets indigènes ont généralement ou peuvent avoir la per-
mission d'entrer, et jouiront respectivement des mêmes droits,
privilèges, libertés, faveurs, immunités et exemptions en matière
de commerce et de navigation que ceux dont jouissent ou pourront
jouir les sujets indigènes, sans avoir à payer des taxes ou des impôts
supérieurs à ceux payés par eux, et ils seront soumis aux lois et
règlements en vigueur.

Article X

Les Parties contractantes conviennent que, dans toutes les
questions relatives au commerce et à la navigation, tout privilège,
faveur ou immunité quelconque que l’une des Parties contractantes
a actuellement accordé ou pourra désormais accorder aux sujets et
citoyens d’un autre Etat, sera étendu immédiatement et sans qu'il
soit besoin de déclaration préalable aux sujets ou aux citoyens de
l’autre Partie contractante ; leur intention étant que le commerce
et la navigation de chacun des deux pays soient placés, à tous
égards, par l’autre sur le pied de Ja nation la plus favorisée.

Article XV

Les habitations, manufactures, magasins et boutiques des sujets
de chacune des Parties contractantes, dans les domaines et posses-
sions de l’autre, et tous les bâtiments leur appartenant et destinés
à l'habitation ou au commerce, devront être respectés.

Il ne devra pas être permis de procéder à des recherches ou
à une visite domiciliaire dans ces habitations et bâtiments, ou
d'examiner ou d’inspecter les livres, papiers ou comptes, sauf
aux conditions et dans les formes prescrites par la loi, à l’égard
des sujets nationaux.

Les sujets de chacune des deux Parties contractantes, dans
les domaines et possessions de l’autre, devront avoir libre accès
aux cours de justice pour la poursuite et la défense de leurs droits,
sans autres restrictions ou taxes que celles imposées aux sujets
nationaux, et devront, comme eux, avoir toute liberté de prendre,
dans toutes les causes, leurs avocats, avoués et agents d'affaires
parmi les personnes admises à l'exercice de ces fonctions par les
lois du pays. »

Protocole du 10 novembre 1886 (traduction)

« Au moment de procéder, en ce jour, à la signature du traité
de commerce et de navigation entre la Grande-Bretagne et la Grèce,

13
ARRÊT DU I® VII 52 (AFFAIRE AMBATIELOS) 35

les plénipotentiaires des deux Hautes Parties contractantes ont
fait les déclarations suivantes :

Toutes controverses qui pourront s'élever au sujet de l'inter-
prétation ou de l’exécution du présent traité, ou des conséquences
d'une violation quelconque de ce traité, devront être soumises
une fois les moyens de les régler directement par un arrangement
à l'amiable épuisés, à la décision de commissions d'arbitrage, et
le résultat de cet arbitrage liera les deux gouvernements.

Les membres de ces commissions devront être choisis par les
deux gouvernements d’un commun accord, faute de quoi chacune
des deux Parties nommera un arbitre ou un nombre égal d’arbitres,
et les arbitres ainsi désignés choisiront un tiers arbitre.

La procédure de l'arbitrage devra être, dans tous les cas, déter-
minée par les Parties contractantes, faute de quoi la commission
d'arbitrage sera chargée elle-même de la fixer préalablement.

Les plénipotentiaires soussignés ont convenu que ce protocole
devra être soumis aux deux Parties contractantes en même temps
que le traité, et que, quand le traité sera ratifié, l’accord contenu
dans le protocole sera également considéré comme approuvé, sans
qu'il soit besoin d’une autre ratification formelle, »

Traité de commerce et de navigation du 16 juillet 1926 (traduction)

« Article premier

Il y aura liberté réciproque de commerce et de navigation entre
les territoires des deux Parties contractantes.

Les sujets ou citoyens de chacune des deux Parties contractantes
auront entière liberté de se rendre avec leurs navires et leurs car-
gaisons dans tous les lieux et ports des territoires de l’autre Partie
où des sujets ou citoyens de ladite Partie contractante sont, ou
pourront être autorisés à se rendre ; ils jouiront des mêmes droits,
privilèges, libertés, faveurs, immunités et exemptions en matière
de commerce et de navigation que ceux dont jouissent ou pourront
jouir les sujets ou citoyens de cette Partie contractante.

Article 3

Les sujets ou citoyens de chacune des deux Parties contrac-
tantes résidant sur les territoires de l’autre Partie jouiront, en
ce qui concerne leur personne, leurs biens, leurs droits et intérêts,
comme en ce qui concerne leur commerce, industrie, profession,
occupation ou à tous autres égards, du même traitement et de
la même protection légale que les sujets ou citoyens de cette
Partie, ou que les sujets ou citoyens de la nation la plus favorisée,
en matière de taxes, droits, tarifs douaniers, impositions, rede-
vances équivalant en fait à des impôts et autres charges analogues.

Article 4

Les deux Parties contractantes conviennent qu’en toute matière
de commerce, de navigation et d'industrie, comme en ce qui
concerne l'exercice des professions ou des occupations, tous privilèges,
faveurs ou immunités que l’une des Parties contractantes a, en

14
ARRÊT DU If VII 52 (AFFAIRE AMBATIELOS) 36

fait, accordés ou pourra ultérieurement accorder aux navires et
aux sujets ou citoyens d’un autre État étranger quelconque, seront
étendus simultanément et sans réserve, sans qu’il y ait lieu de
formuler une demande à cet effet et sans compensation, aux navires
et sujets ou citoyens de l’autre Partie, les Parties désirant que le
commerce, la navigation et l’industrie de chacune d'elles jouissent
à tous égards du traitement de la nation la plus favorisée.

Article 29

Les deux Parties contractantes conviennent, en principe, que
tout différend qui pourrait surgir entre elles quant à l’exacte inter-
prétation ou application de l'une quelconque des dispositions du
présent traité, sera, à la demande de l’une ou de l’autre Partie,
soumis à l'arbitrage.

Le tribunal d'arbitrage auquel ces différends seront soumis, sera
la Cour permanente de Justice internationale de La Haye, à moins
que, dans un cas particulier quelconque, les deux Parties contrac-
tantes n'en conviennent autrement. »

Déclaration du 16 juillet 1926 (traduction)

« Il est bien entendu que le traité de commerce et de navigation
entre la Grande-Bretagne et la Grèce daté de ce jour ne porte pas
préjudice aux réclamations au nom de personnes privées fondées
sur les dispositions du traité commercial anglo-grec de 1886, et
que tout différend pouvant s'élever entre nos deux gouvernements
quant à la validité de telles réclamations sera, à la demande de
l'un des deux gouvernements, soumis à arbitrage conformément
aux dispositions du protocole du 10 novembre 1886, annexé audit
traité. »

Les agents des Parties ont informé la Cour que les relations
commerciales entre la Grèce et le Royaume-Uni ont été régies
par les dispositions du traité de 1886 jusqu’à l'entrée en vigueur
du traité de 1926.

Bien que dénoncé par la Grèce en 1919 et 1924, le traité de 1886
avait été maintenu en vigueur en vertu d'accords et d'échanges de
notes successifs ; par un dernier échange de notes, il avait été
convenu que le modus vivendi provisoire, en vertu duquel le traité
devait rester en vigueur jusqu’au 31 août 1926, prendrait fin à
la date d'entrée en vigueur du traité de 1926.

Il y a lieu, dès le début, pour la Cour, d'examiner brièvement
les conclusions des Parties, telles qu’elles se sont développées au
cours de la procédure.

La requête déposée par le Gouvernement hellénique contenait
trois dernandes, dont la première consistait à inviter la Cour à
se déclarer compétente ; la seconde lui demandait de dire et juger
que la procédure arbitrale visée par le protocole final du traité
de 1886 devait recevoir application en l'espèce ; la troisième

15
ARRÊT DU I® VII 52 (AFFAIRE AMBATIELOS) .37

concernait la constitution de la commission arbitrale. Dans le
mémoire qui a suivi la requête, la Cour, entre autres demandes,
était invitée à dire et juger que la procédure arbitrale mentionnée
ci-dessus devait recevoir application en l'espèce, ce qui impliquait
une décision préalable aux termes de laquelle la Cour se recon-
naîtrait compétente pour ce faire. Dans les observations et conclu-
sions du Gouvernement hellénique, en réponse au contre-mémoire
du Gouvernement du Royaume-Uni, la Cour était invitée à rejeter
l'exception d’incompétence présentée par le Gouvernement du
Royaume-Uni et, statuant sur les demandes relatives à la com-
pétence formulées dans la requête, à renvoyer les Parties à la
procédure de la commission arbitrale prévue par le protocole de
1886 (cette dernière conclusion étant subsidiaire à celle qui prie
la Cour de dire que le Gouvernement du Royaume-Uni est tenu
d’accepter la soumission du différend à la Cour siégeant comme
commission arbitrale). Enfin, à l'issue des débats oraux, le Gouver-
nement hellénique, après avoir notamment relevé que le Gouver-
nement du Royaume-Uni avait, par la voix de son conseil, exprimé
son accord pour que la Cour exerce les fonctions arbitrales sous
certaines conditions, demandait à la Cour de se déclarer compétente
pour examiner le fond, ou subsidiairement de joindre l'incident au
fond. Les conditions dont il s’agit, telles que les a énoncées le
Gouvernement hellénique dans ses conclusions finales, étaient les
suivantes : en premier lieu que la Cour estimât avoir compétence
pour décider si la demande devait être soumise à la procédure
arbitrale prévue au protocole de 1886 et, en second lieu, que la
la Cour donnât en fait une réponse affirmative à cette question.

Les conclusions finales du Gouvernement du Royaume-Uni sont
que la Cour n’est pas «compétente pour connaître de la réclamation
présentée contre le Gouvernement du Royaume-Uni par le Gouver-
nement . hellénique au sujet de la manière dont a été traité
M. Ambatielos ». Les conclusions énoncées dans le contre-mémoire
du Gouvernement du Royaume-Uni étaient plus détaillées. Dans
la mesure où ces conclusions avaient trait à la compétence, seule
question dont la Cour s'occupe en ce moment, elles étaient les
suivantes :

(i) Que, pour certaines raisons, Ja Cour n’était pas compétente

«a) pour connaître d'une demande du Gouvernement hellé-
nique tendant à ce qu’elle ordonne au Gouvernement du
Royaume-Uni de déférer à l'arbitrage une réclamation du
Gouvernement hellénique fondée sur l’article XV ou sur
tout autre article du traité de 1886, ou bien

b} pour statuer elle-même sur le fond d’une telle réclama-
tion. »

(ii) Que, pour certaines raisons, la Cour n’était pas compétente

«a) pour connaître d’une demande du Gouvernement hellé-
nique tendant à ce qu'elle ordonne au Gouvernement du
Royaume-Uni de déférer à l’arbitrage une réclamation du

16
ARRÊT DU 1° VII 52 (AFFAIRE AMBATIELOS) 38

Gouvernement hellénique pour déni de justice selon les
règles générales du droit international, ou pour enrichis-
sement indi, ou bien

5) pour statuer elle-même sur le fond d’une telle réclama-
tion. »

La conclusion finale, qui est brève mais d’une large portée,
comprend évidemment les exceptions d’incompétence plus parti-
culièrement énoncées dans le contre-mémoire.

Ce résumé démontre à l'évidence qu’indépendamment de la
compétence de la Cour pour statuer sur le fond, la question de sa
compétence pour dire s’il y a obligation de soumettre le différend
à l'arbitrage est implicitement incluse dans les conclusions finales
des deux parties.

Le Gouvernement hellénique, dans ses conclusions finales, a
mentionné une offre qu’a faite le Gouvernement du Royaume-Uni
(par l'entremise de son conseil) et selon laquelle, sous certaines
conditions, la Cour elle-même assumerait les fonctions d’arbitre.
Il est vrai que le Gouvernement du Royaume-Uni a fait une offre
de ce genre ; mais les conditions qu’il y a attachées ne ressortent
pas très clairement. Sous le numéro III des conclusions à la fin
du contre-mémoire, le Gouvernement du Royaume-Uni a déclaré
que si, contrairement à ses conclusions, la Cour devait décider
«qu’elle est compétente pour prescrire l'arbitrage d’une réclamation
du Gouvernement hellénique fondée sur le traité de 1886, et que
le Gouvernement hellénique n’est pas forclos à raison de son
retard à présenter pareille réclamation », elle devrait se substituer
à la commission d'arbitrage prévue au protocole de 1886, et
statuer elle-même sur tous les points pertinents. Cette condition
ne semble pas entraîner la nécessité de rechercher si la réclamation
Ambatielos est véritablement fondée sur le traité de 1886. Elle
implique que, selon la thèse britannique, la Cour n’est pas com-
pétente, même quand une réclamation est fondée sur le traité.
Mais, au cours de la procédure orale, le conseil du Royaume-Uni
a dit à un moment que la Cour serait compétente pour décider
si le Royaume-Uni avait commis une infraction à la déclaration
de 1926 relativement à la réclamation Ambatielos, 1) au cas où la
déclaration serait une partie du traité de 1926 et 2) au cas où
la réclamation du Gouvernement hellénique concernant Ambatielos
serait à la fois une réclamation fondée sur le traité de 1886 et
une réclamation que vise la déclaration. Un peu plus tard, le
conseil du Gouvernement du Royaume-Uni a dit:

«Avant d’aller plus loin, je désire répéter ce que nous avons
dit dans le contre-mémoire, à savoir que si, contrairement à notre
thèse, la Cour estimait 1) que la déclaration est une disposition
du traité de 1926, et à ce titre visée par l'article 29, que 2) la
réclamation présentée dans l'instance actuelle est une réclamation
à laquelle la déclaration s'applique, et que 3) la réclamation est
de celles que le Gouvernement du Royaume-Uni est légalement

17
ARRÊT DU 1 VII 52 (AFFAIRE AMBATIELOS) 39

tenu de soumettre à l'arbitrage, le Royaume-Uni est, tout au
moins dans cette mesure, d'accord avec ses contradicteurs, à
savoir qu'il reconnaîtra dans ce cas que la Cour devrait elle-même
remplacer le tribunal arbitral prévu dans le traité de 1886 et
qu'elle devrait traiter de l'affaire au fond de la même manière
et dans la même mesure que le tribunal arbitral eût eu à en traiter
s'il avait été constitué. »

Ces conditions semblent aller au delà de celles qui ont été
énoncées dans le contre-mémoire ; en effet, elles exigent que la
Cour non seulement statue en faveur de sa compétence mais
encore qu'elle décide que la réclamation Ambatielos est en fait
une réclamation fondée sur le traité de 1886 et que le Royaume-
Uni est juridiquement tenu de la soumettre à l'arbitrage. Cette
divergence fait planer quelque doute quant à l'existence d’un
accord non équivoque entre les Parties sur ce point. Toutefois,
la Cour ne doute pas qu’en l’absence d’un accord bien net entre
les Parties à cet effet, elle n’est pas compétente pour traiter au
fond l’ensemble de la présente affaire comme pourrait le faire
une commission d'arbitrage.

Pour ce qui est de l'argument présenté dans le contre-mémoire
selon lequel le Gouvernement hellénique serait forclos à raison
de son retard à soumettre la présente réclamation, la Cour estime
qu'il y a là une question à traiter avec le fond et non pas au
stade actuel.

La Cour peut maintenant s'occuper de divers arguments présentés
par le Gouvernement du Royaume-Uni à l'appui de son exception
préliminaire d’incompétence. Sept points principaux ont été
soulevés, dont les deux premiers sont les suivants:

« 1) La compétence de la Cour, si elle existe, doit étre tirée de
l’article 29 du traité de 1926.

2) L'article 29 du traité de 1926 ne confère compétence à la
Cour que pour connaître des différends relatifs à l’interpré-
tation ou à l'application des dispositions du traité de 1926
lui-même. »

La Grèce n’a pas accepté la juridiction obligatoire de. ia Cour
aux termes de l’article 36, paragraphe 2, du Statut et, partant,
elle ne peut invoquer la compétence de la Cour aux termes de
l’article 36, paragraphe 1, qu'en vertu d’un compromis ou des
dispositions d’un traité. Le Gouvernement hellénique se fonde,
dans la présente espèce, sur l’article 29 du traité de 1926, lu à
la lumière ide l’article 37 du Statut de la Cour, lequel dispose
que, lorsqu'un traité prévoit le renvoi à la Cour permanente de
Justice internationale, c’est la Cour internationale de Justice
qui constituera cette juridiction. L'article 29 du traité de 1926,
entre le Royaume-Uni et la Grèce, est conçu dans les termes
suivants :

« Les deux Parties contractantes conviennent, en principe, que
tout différend qui pourrait surgir entre elles quant à l’exacte inter-

18
ARRÊT DU Ie VII 52 (AFFAIRE AMBATIELOS) 40

prétation ou application de l’une quelconque des dispositions du
présent traité sera, à la demande de l'une ou de l'autre Partie, soumis
à l'arbitrage.

Le tribunal d'arbitrage auquel ces différends seront soumis sera
la Cour permanente de Justice internationale de La Haye, à moins
que, dans un cas particulier quelconque, les deux Parties contrac-
tantes n’en conviennent autrement. »

I s'ensuit que tout différend relatif à l'interprétation ou à
l'application de l’une des dispositions du traité de 1926 peut être
soumis à la Cour actuelle par l'une ou l’autre des Parties.

Les troisième et quatrième points présentés au nom du Gouver-
nement du Royaume-Uni sont les suivants:

« 3) Le traité de 1926 n’est entré en vigueur qu’au mois de juillet

1926 et aucune de ses dispositions ne peut être appliquée

à dès événements qui ont eu lieu ou à des actes qui ont été

commis avant cette date. Il en est ainsi, que le traité de

1886, remplacé par le traité de 1926, ait contenu ou non des
dispositions semblables à celles du traité de 1926.

4) Les actes sur lesquels se fonde la réclamation du Gouverne-

ment hellénique se sont produits en 1922 et 1923 et, partant,

les dispositions du traité de 1926 ne leur sont pas applicables. »

Ces points soulèvent la question relative à l'effet rétroactif
du traité de 1926, et l’objet en est de répondre à ce que l'on a
appelé, au cours des débats oraux, «la théorie des clauses simi-
laires », énoncée par les représentants du Gouvernement hellénique.
Selon cette théorie, là où, dans le traité de 1926, figurent des
dispositions de fond semblables à des dispositions de fond du
traité de 1886, la Cour peut, en vertu de l'article 29 du traité de
1926, -se prononcer sur la validité d’une réclamation fondée sur
une prétendue violation de l'une de ces dispositions semblables,
même si la prétendue violation a été entièrement commise avant
que le nouveau traité n’entrat en vigueur. La Cour ne peut
accepter cette théorie pour les motifs suivants :

i Accepter cette théorie serait conférer un effet rétroactif à
l'article 29 du traité de 1926, alors que l’article 32 du même
traité énonce que le traité, ce qui doit signifier toutes les
dispositions du traité, entrera en vigueur dès sa ratification. Cette
conclusion aurait pu être contredite s’il avait existé une clause
ou une raison particulières appeiant une interprétation rétroactive.
Il n'existe pas dans le cas présent de telle clause ni de telle raison.
Il est donc impossible d'admettre que l’une quelconque de ses
dispositions doive être considérée comme ayant été en vigueur à
une date antérieure.

On a soutenu, au nom du Gouvernement hellénique, que la
procédure arbitrale, mentionnée à l’article 29 du traité de 1926,
ne différait de celle qu’instituait le protocole de 1886 qu'à l'égard
du tribunal prévu pour l'arbitrage: selon le traité de 1926, le
tribunal arbitral devait être la Cour permanente de Justice inter-

19
ARRÊT DU I VII 52 (AFFAIRE AMBATIELOS) 4I

nationale, alors que, selon le protocole de 1886, le tribunal devait
être une commission arbitrale ad hoc. Ceci, a-t-on fait ressortir,
est une modification d’ordre procédural et, en matière de procé-
dure, tout au moins en droit anglais, la présomption, s'agissant
de dispositions de procédure, joue en faveur de Vapplication
rétroactive. Quelle que soit la situation en droit interne dans les
divers pays du monde — question que la Cour n’a pas jugé néces-
saire d'examiner —- et sans rechercher si les questions de procédure
comprennent les questions de compétence, la Cour observe qu’en
tout cas les termes de l'article 32 du traité de 1926 empêchent
d'attribuer un effet rétroactif à certaines des dispositions qu'il
contient.

(ii) Le traité de 1926 est accompagné d’une déclaration — le
point de savoir si cette déclaration fait ou non partie du traité
sera examiné plus loin — disposant que tout différend pouvant
s'élever quant à la validité de réclamations fondées sur les dispo-
sitions du traité de 1886 sera, à la demande de l’un des deux
gouvernements, soumis à arbitrage conformément aux dispositions
du protocole annexé au traité de 1886. Tel était l'accord des
Parties. Les termes de la déclaration ne font aucune distinction
entre les réclamations fondées sur une catégorie de dispositions
du traité de 1886 et celles fondées sur une autre catégorie ; elles
sont toutes placées sur le même pied et les différends relatifs
à leur validité sont sujets à l'arbitrage conformément au
protocole de 1886. Prétendre que les différends relatifs aux
réclamations fondées sur celles des dispositions du traité antérieur
qui sont similaires aux dispositions du traité plus récent étaient
destinés à être soumis à l'arbitrage conformément à l’article 29
du traité plus récent, alors que les différends relatifs à d’autres
réclamations, fondées sur le traité antérieur, étaient considérés
comme devant être arbitrés selon le protocole du traité antérieur,
serait introduire une distinction que, selon la Cour, le texte clair
de la déclaration ne justifie pas.

Le cinquième point présenté au nom du Gouvernement du
Royaume-Uni est le suivant :

« La déclaration qui a été signée en même temps que le traité de
1926 ne constituait pas une partie de ce traité et les dispositions de
cette déclaration ne sont pas des dispositions de ce traité au sens de
l'article 29. »

Les deux Parties reconnaissent que, des points contestés en
l’espéce, celui-ci est le plus important. A l’appui de la thèse selon
laquelle la déclaration ne serait pas une partie du traité, on avance
que la déclaration a été signée à part du traité proprement dit,
encore que par les mêmes signataires et à la même date. On fait
ressortir également que la déclaration ne désigne pas le traité
comme «ce traité» ou comme «le présent traité» — ce qui eût
été la manière correcte de s'exprimer si la déclaration avait été

20
ARRÊT DU I* VH 52 (AFFAIRE AMBATIELOS) 42

considérée comme une partie du traité — mais comme «le traité
…. daté de ce jour», indiquant par là que le traité avait déjà
été parachevé et signé. En outre, on relève qu'il n’est pas dit
dans la déclaration que celle-ci est considérée comme une partie
du traité, en quoi elle présenterait une différence très marquée
avec l’une des déclarations jointes en annexe au traité de com-
merce du 24 novembre 1926 entre la Grèce et l'Italie, lequel est
suivi de deux déclarations, dont l’une est indiquée comme faisant
partie intégrante du traité et dont l’autre ne porte pas la même
indication, cette dernière étant presque identique, quant à sa
forme et à son objet, à la déclaration anglo-hellénique de 1926
dont la Cour s'occupe en ce moment.

Mais, d'autre part, il convient d’observer que les plénipotentiaires
ont inclus le traité, la liste douanière (laquelle est indubitablement
une partie du traité) ainsi que la déclaration dans un document
unique de quarante-quatre pages, la déclaration figurant à la
page 44. En outre, peu après l'échange des ratifications, le Gouver-
nement du Royaume-Uni a fait paraître, sous le titre Treaty
Series No. 2 (1927), un document unique intitulé « Traité de
commerce et de navigation entre le Royaume-Uni et la Grèce et
déclaration l’accompagnant », et l’a présenté au Parlement. De
plus, le ministère des Affaires étrangères britannique et le chargé
d’affaires de la République hellénique à Berne ont transmis les
textes officiels à la Société des Nations à Genève aux fins
d'enregistrement, à la suite de quoi ces textes ont été insérés
dans le Recueil des Traités de la Société des Nations sous un seul
numéro, savoir «N° 1425. Traité de commerce et de navigation
entre le Royaume-Uni et la Grèce et déclaration y annexée, signés
à Londres le 16 juillet 1926.»

L’intention commune des Parties est démontrée d’une manière
évidente par les instruments de ratification échangés entre le
Royaume-Uni et la Grèce. L’instrument de ratification déposé
par le Gouvernement hellénique est ainsi conçu : « Nous déclarons
que le traité de commerce et de navigation ayant été signé à
Londres le 16 juillet de la présente année entre la Grèce et la
Grande-Bretagne avec, en annexe, la liste douanière et une décla-
ration dont les textes suivent : [Suit le texte, grec et anglais, du
traité, de la liste et de la déclaration.] Nous acceptons, approuvons
et ratifions le traité, la liste douanière et la déclaration dans toutes
leurs clauses, promettant de les observer loyalement, de ne pas
les enfreindre ni de permettre qu'ils soient enfreints par toute
autre personne quelle qu'elle soit », etc.

Ainsi cet instrument ne fait aucune distinction entre le traité,
d’une part, et, d’autre part, la liste douanière qui en fait incon-
testablement partie et la déclaration annexée au traité. Il est
donc bien clair que la Gréce considérait la déclaration comme
une partie du traité.

21

 
ARRÊT DU I® VII 52 (AFFAIRE AMBATIELOS) 43

L’instrument de ratification du Royaume-Uni est encore plus
explicite. Il est ainsi conçu : « GEORGE, par la Grâce de Dieu ...
salut. Attendu qu’un traité entre Nous et Notre cher ami, le
Président de la République hellénique, se rapportant au commerce
et à la navigation, a été conclu et signé à Londres, le seizième
jour de juillet en l’an de Grâce mil neuf cent vingt-six, par Nos
plénipotentiaires et ceux de Notre dit cher ami dûment et respecti-
vement autorisés à cette fin, lequel traité est, mot pour mot,
ainsi conçu : [suit le texte, anglais et grec, du traité, de la liste
et de la déclaration].

« Ayant vu et examiné le traité ci-dessus, Nous avons approuvé,
accepté et confirmé ledit traité, dans tous ses articles et clauses
et dans chacun d'eux », etc.

Des termes «lequel traité est, mot pour mot, ainsi conçu » et
du texte qui leur fait suite, il ressort clairement que le Royaume-
Uni aussi considérait Ja déclaration et la liste douanière comme
compris dans le traité. La ratification d’un traité, lorsqu'elle y
est prévue, comme dans le traité de 1926, est une condition
indispensable de l'entrée en vigueur du traité. Elle n’est donc
pas une simple formalité mais un acte d'importance essentielle.
Lorsque le Gouvernement du Royaume-Uni mentionne, dans son
propre instrument de ratification, le traité qui «est, mot pour
mot, ainsi conçu » et qu'il comprend la déclaration dans le texte
qui suit, il n’est pas possible à la Cour de décider que la décla-
ration n’est pas partie du traité.

La nature de la déclaration conduit aussi à la même conclusion.
Elle enregistre un accord auquel ont abouti les Parties avant la
signature du traité de 1926, au sujet de ce à quoi ne porterait pas
préjudice le traité ou, selon la formule que préfère le conseil du
Gouvernement du Royaume-Uni, au sujet de ce à quoi ne porterait
pas préjudice la substitution du traité de 1926 au traité de 1886.
Cela ressort clairement des termes par lesquels le texte débute :
« Il est bien entendu que le traité .... daté de ce jour, ne porte pas
préjudice aux réclamations au nom de personnes privées, fondées
sur les dispositions du traité commercial anglo-grec de 1886.»
De la série d'actes en vertu desquels le traité de 1886 a été maintenu
en vigueur après sa dénonciation initiale par la Grèce, il appert
qu’en définitive c'est l'entrée en vigueur du traité de 1926
qui a mis fin à l'existence du traité de 1886. Sans la déclaration,
l’article 32 du traité de 1926 qui a fait entrer ce traité en vigueur
après la ratification, aurait pu, en l’absence de clause de sauvegarde,
être considéré comme lui donnant pleinement effet, de telle manière
qu'il effacerait entièrement le traité de 1886 et toutes ses dispo-
sitions, y compris celles qui sont destinées à apporter des remèdes
juridiques ainsi que toutes les réclamations fondées sur elles.
En fait, le Gouvernement du Royaume-Uni, avant de procéder
à la signature du traité de 1926, demanda à être assuré que le
Gouvernement hellénique ne considérerait pas «la conclusion du

22
ARRÊT DU 1* Vil 52 (AFFAIRE AMBATIELOS) 44

traité» comme portant préjudice à certaines réclamations de
ressortissants britanniques fondées sur l’ancien traité, L'objet de
la déclaration a été d'empêcher le nouveau traité d’être interprété
comme entrant en vigueur d’une manière aussi radicale et de
porter ainsi atteinte aux réclamations fondées sur l’ancien traité ou
aux moyens de les faire valoir. Il s'ensuit qu’aux fins de l’exacte
interprétation ou application des dispositions du traité de 1926,
il faut lire, à l’article 32, avant les mots « Il entrera en vigueur »,
une formule telle que « Sous réserve des dispositions de la décla-
ration jointe en annexe au présent traité ». Ainsi, les dispositions
de la déclaration ont le caractère de clauses interprétatives, et
comme telles devraient être considérées comme partie intégrante
du traité, même si cela n'avait pas été dit expressément.

Pour ces raisons, la Cour estime que, soit expressément (en
vertu de l'instrument de ratification déposé par le Royaume-
Uni lui-même), soit par voie d’implication nécessaire (c’est-à-dire
de par la nature même de la déclaration), les dispositions de la
déclaration sont des dispositions du traité au sens de l’article 29.
En conséquence, la Cour est compétente pour connaître de tout
différend relatif à l'interprétation ou à l'application de la décla-
ration, et, dans un cas approprié, pour dire qu'il devrait y avoir
soumission à une commission arbitrale. Cependant, tout différend
quant à la validité des réclamations en cause devra, ainsi qu’il
est prévu dans la déclaration elle-même, être soumis à la com-
mission.

Il peut sembler à première vue qu’il existe ici une possibilité de
conflit entre une décision de la Cour déclarant qu'il y a obligation
de soumettre un différend à une commission arbitrale et une
décision éventuelle de la commission. En réalité, il n’y a pas de
possibilité de ce genre.

La Cour aura à juger s’il y a un différend entre les Parties au
sens de la déclaration de 1926. Si elle arrive à la conclusion qu'un
tel différend existe, la commission arbitrale aura à se prononcer
sur le fond du différend.

On pourrait soutenir qu'une disposition particulière l'emportant
sur une disposition générale, la déclaration devrait l'emporter sur
l’article 29 du traité de 1926; et comme elle prescrit une procédure
arbitrale spéciale, elle exclurait la compétence de la Cour selon
l’article 29. S'il est vrai que la déclaration ne permet pas à la Cour
de remplir les fonctions d’une commission arbitrale, il est également
vrai qu’il appartient à la Cour de se prononcer précisément sur le
point de savoir s'il doit y avoir soumission à une commission
arbitrale.

Le sixième argument du Gouvernement du Royaume-Uni
s’énonce comme suit :

« La réclamation que présente le Gouvernement hellénique au
nom de M. Ambatielos, dans la mesure où elle se fonde sur une
disposition quelconque du traité de 1886, n’est pas une réclamation

23
ARRÊT DU 1% VII 52 (AFFAIRE AMBATIELOS) 45

visée par la déclaration de 1926, parce que cette déclaration ne
visait que les réclamations énoncées en vertu de ce traité avant que
la déclaration eût été signée, et le Gouvernement hellénique n’a
pas présenté pour le compte de M. Ambatielos, de réclamation
d'ordre juridique avant 1933, ni de réclamation juridique sur la
base du traité de 1886 avant 1939. »

La phrase qui figure dans la déclaration est la suivante : récla-
mations « fondées sur les dispositions du traité commercial anglo-
grec de 1886 ». On ne trouve dans la déclaration aucune allusion
quelconque à la date de présentation des réclamations ; la seule
exigence est que ces réclamations soient fondées sur le traité de
1886. Le conseil du Gouvernement du Royaume-Uni a tenté
d'appuyer sa thèse en se référant aux négociations qui ont abouti
à la signature de la déciaration. Les procès-verbaux des négocia-
tions ne viennent pas appuyer cette thèse. Il ressort de ces procès-
verbaux que, bien que le Gouvernement hellénique ait à l’origine
proposé un texte de déclaration où il était fait allusion à « des
réclamations antérieures découlant éventuellement du traité
commercial anglo-grec de 1886 », ce projet, en fin de compte, n’a
pas été accepté et les deux Parties ont adopté, en lieu et place,
le texte actuel de la déclaration en ometant le mot « antérieures ».
En tout cas, quand le texte à interpréter est clair, comme en
l'espèce, il n’y a pas lieu de recourir aux travaux préparatoires.

Si l'interprétation proposée par le Royaume-Uni était admise,
des réclamations fondées sur le traité de 1886, mais présentées
après la conclusion du traité de 1926, demeureraient sans solution.
Elles ne pourraient être soumises à l’arbitrage en vertu d’aucun
des deux traités, même si la disposition dont la violation leur
servirait de base figurait dans les deux traités et était ainsi demeurée
en vigueur sans interruption depuis 1886. La Cour ne saurait
accueillir une interprétation qui conduise à un résultat manifeste-
ment opposé aux termes de la déclaration et à la volonté continue
des deux Parties de soumettre tous les différends à l'arbitrage,
sous une forme ou sous une autre.

Reste à examiner le dernier argument selon lequel «le traité
de 1886 ne contient pas de dispositions incorporant au traité les
principes généraux du droit international en matière de traitement
des étrangers devant les tribunaux ou d'autre manière et, en
conséquence, on ne peut soutenir que le prétendu déni de justice
commis en violation des principes généraux du droit international
constitue un manquement au traité de 1886, simplement parce
qu'il constituerait un manquement aux principes généraux du
droit international ».

Le point soulevé ici n’a pas encore été complètement débattu
par les Parties, et par conséquent, il ne peut être tranché au
stade actuel.

24
ARRÊT DU Ifr VII 52 (AFFAIRE AMBATIELOS) 46

Par ces motifs,
La Cour,

statuant sur l'exception préliminaire opposée par le Gouver-
nement du Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord à la requête du Gouvernement royal hellénique,

par treize voix contre deux,

dit qu’elle n’est pas compétente pour statuer sur le fond de
la réclamation Ambatielos ;

par dix voix contre cinq,

dit qu’elle est compétente pour décider si le Royaume Uni est
tenu de soumettre à l'arbitrage, conformément à la déclaration
de 1926, le différend relatif à la validité de la réclamation Amba-
tielos, en tant que cette réclamation est fondée sur le traité de

1886 ;

dit que les délais pour le dépôt d’une réplique et d’une duplique
seront fixés par voie d'ordonnance.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le premier juillet mil neuf cent
cinquante-deux, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement royal hellénique et au Gouvernement
du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Le Vice-Président,
(Signé) J. G. GUERRERO.

Le Greffier,
{Signé} E. HAMBRO.

25
ARRÊT DU I® VII 52 (AFFAIRE AMBATIELOS) 47

M. Levi CARNEIRO, juge, et M. SPIROPOULOS, juge ad hoc, se
prévalant du droit que leur confère l’article 57 du Statut, joignent
à l'arrêt les exposés de leur opinion individuelle.

M. ALVAREZ, juge, déclare que l'affaire présente des motifs de
compétence qui suffiraient à la Cour pour se prononcer sur le
fond de la réclamation Ambatielos.

Sir Arnold McNair, Président, MM. BASDEVANT, Zoricié,
KLAESTAD et Hsu Mo, juges, se prévalant du droit que leur
confère l’article 57 du Statut, joignent à l'arrêt les exposés de
leur opinion dissidente.

(Paraphé) J. G. G.
(Paraphé) E. H.

26
